DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 01/28/2022.
Overall, claims 1-20 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (Shibamoto) (U.S. Patent Application Publication Number 2010/0119378) in view of Okaichi et al. (Okaichi) (Publication Number JP2008/116153).
	Regarding claim 1, as shown in Figs. 1-11, Shibamoto discloses a multistage compressor system 2 with intercooler comprising: a sealed housing 10; a first compressor stage  (C1) contained by the sealed housing, the first compressor stage for receiving refrigerant from outside of the sealed housing and compressing the refrigerant; a second compressor stage (C2) contained by the sealed housing, the second compressor stage for receiving refrigerant from within the sealed housing 10 and compressing the refrigerant; a concentric vane compression device (21, 24, 25; 22; 23 – see para. [0096] to para. [0012] and Fig. 2-11)  including the first compressor stage (C1) and the second compressor stage (C2); a crank 33 for mechanically driving both the first compressor stage and the second compressor stage; and an oil reservoir (see para.[0077] – Fig. 1) contained by the sealed housing, the oil reservoir including oil for lubricating the crank 33.  However, Shibamoto fails to disclose a heat exchanger outside of the sealed housing, the heat exchanger for receiving refrigerant from the first compressor stage and exchanging heat with the refrigerant and the oil reservoir for receiving the refrigerant from the heat exchanger and exchanging heat with the refrigerant to cool the oil in the oil reservoir, the refrigerant supplied to the second compressor stage.
	As shown in Fig. 1, Okaichi discloses a heat exchanger 102 outside of the sealed housing 1, the heat exchanger 102 for receiving refrigerant from the first compressor stage 2 and exchanging heat with the refrigerant and the oil reservoir 6 for receiving the refrigerant from the heat exchanger 102 and exchanging heat with the refrigerant to cool the oil in the oil reservoir 6, the refrigerant supplied to the second compressor stage (see para. [0020] to para. [0022] in the English Translation copy); a second heat exchanger 107 (see Fig. 1) in the oil reservoir 6 for receiving the refrigerant from the heat exchanger 102 and exchanging heat with the refrigerant to cool the oil in the oil reservoir (claim 3). It would have been obvious to one having ordinary skill in the rotary compressor art before the effective filing date of the claimed invention, to have utilized the heat exchanger for receiving refrigerant from the first compressor stage, the oil reservoir for receiving the refrigerant from the heat exchanger and the refrigerant supplied to the second compressor stage as taught by Okaichi in the Shibamoto apparatus, since the use thereof would have provided a refrigerating cycle device which reduces heat transfer between an expansion mechanism and a compression mechanism or between the air and the compression mechanism and improved the efficiency of the refrigeration cycle device/multistage compressor system with intercooler.    
	Additionally, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have utilized the heat exchanger outside of the sealed housing and the oil reservoir contained by the sealed housing, as taught by Okaichi in the Shibamoto apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as reducing heat/cooling the refrigerant/oil discharged from the compressor.

	Regarding claims 2 and 10, Shibamoto discloses wherein the concentric vane compression device includes a vane slot 28 and a vane 23 (see Fig. 2), and at least one of the vane slot or the vane defines a channel to facilitate lubrication of the vane.     
Note that the term “or” is to claimed in claim 2; therefore, any prior art being only read on one part, is applied to reject the claim 2.
	 Regarding claims 4 and 12, Shibamoto discloses wherein refrigerant is routed from outside the sealed housing into an interior cavity (S1) within the sealed housing 10 and then into the first compressor stage (C1) to form a low pressure crankcase (see page 9, para. [0138] to para. [0139]).     
	Regarding claims 5 and 13, Shibamoto discloses wherein refrigerant is routed from the oil reservoir into an interior cavity within the sealed housing 10 and then into the second compressor stage (C2) to form an intermediate pressure crankcase (4c -see page 9, see para. [0139] – Fig. 10).     
	Regarding claims 6 and 14, Shibamoto discloses wherein refrigerant is routed from the second compressor stage (C2) into an interior cavity (S2) within the sealed housing 10 and then out of the sealed housing 10 to form a high pressure crankcase  ( (S2); 4d, 4a - see page 9, see para. [0139] to para. [0140]).      
	Regarding claim 7, as shown in Figs. 1-11, Shibamoto discloses a multistage compressor system 2 with intercooler comprising: a sealed housing 10; a first compressor stage (C1) contained by the sealed housing, the first compressor stage (C1) for receiving refrigerant from outside of the sealed housing and compressing the refrigerant; a second compressor stage (C2)  contained by the sealed housing, the second compressor stage (C2) for receiving refrigerant from within the sealed housing and compressing the refrigerant; a crank 33 for mechanically driving compression in at least one of the first compressor stage or the second compressor stage; and an oil reservoir (see para. [0077] – Fig. 1) contained by the sealed housing, the oil reservoir (see para.[0077] – Fig. 1) including oil for lubricating the crank 33. However, Shibamoto fails to disclose a heat exchanger outside of the sealed housing, the heat exchanger for receiving refrigerant from the first compressor stage and exchanging heat with the refrigerant and the oil reservoir for receiving the refrigerant from the heat exchanger and exchanging heat with the refrigerant to cool the oil in the oil reservoir, the refrigerant supplied to the second compressor stage.     
	As shown in Fig. 1, Okaichi discloses a heat exchanger 102 outside of the sealed housing 1, the heat exchanger 102 for receiving refrigerant from the first compressor stage 2 and exchanging heat with the refrigerant and the oil reservoir 6 for receiving the refrigerant from the heat exchanger 102 and exchanging heat with the refrigerant to cool the oil in the oil reservoir 6, the refrigerant supplied to the second compressor stage (see para. [0020] to para. [0022] and para [0046] in the English Translation copy); a second heat exchanger 107 (see Fig. 1) in the oil reservoir 6 for receiving the refrigerant from the heat exchanger 102 and exchanging heat with the refrigerant to cool the oil in the oil reservoir (claim 11). It would have been obvious to one having ordinary skill in the rotary compressor art before the effective filing date of the claimed invention, to have utilized the heat exchanger for receiving refrigerant from the first compressor stage, the oil reservoir for receiving the refrigerant from the heat exchanger and the refrigerant supplied to the second compressor stage as taught by Okaichi in the Shibamoto apparatus, since the use thereof would have provided a refrigerating cycle device which reduces heat transfer between an expansion mechanism and a compression mechanism or between the air and the compression mechanism and improved the efficiency of the refrigeration cycle device/multistage compressor system with intercooler.
	Additionally, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have utilized the heat exchanger outside of the sealed housing and the oil reservoir contained by the sealed housing, as taught by Okaichi in the Shibamoto apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as reducing heat/cooling the refrigerant/oil discharged from the compressor.
	Regarding claim 8, Shibamoto discloses wherein the crank 33 mechanically drives both the first compressor stage (C1) and the second compressor stage (C2) (see Fig. 1).     
Regarding claim 9, Shibamoto discloses, comprising a concentric vane compression device (21, 24, 25; 22; 23) including at least one of the first compressor stage (C1) or the second compressor stage (C2).     

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 and 15-16 of U.S. Patent No. 10,030,658B2 in view of Rydberg et al. (Rydberg) (Patent Number 2,966,898).
	Regarding claim 15, the patent claims discloses a positive displacement device comprising: a first cylinder having a wall with an interior surface and an exterior surface; a vane slidably extending through the wall of the first cylinder, at least one of the wall of the first cylinder proximate to the vane; a second cylinder disposed within the first cylinder, the second cylinder having an exterior surface, the interior surface of the first cylinder and the exterior surface of the second cylinder defining an inner cavity therebetween, the vane moveable with respect to the second cylinder and in sealing contact between the interior surface of the first cylinder and the exterior surface of the second cylinder to divide the inner cavity into a first inner region and a second inner region; a first intake port in fluid communication with the first inner region of the inner cavity; a first exhaust port in fluid communication with the second inner region of the inner cavity; a third cylinder disposed around the first cylinder, the third cylinder having an interior surface, the exterior surface of the first cylinder and the interior surface of the third cylinder defining an outer cavity therebetween, the vane moveable with respect to the third cylinder and in sealing contact between the exterior surface of the first cylinder and the interior surface of the third cylinder to divide the outer cavity into a first outer region and a second outer region; a second intake port in fluid communication with the first outer region of the outer cavity; a second exhaust port in fluid communication with the second outer region of the outer cavity; a first sealing interface for sealing first ends of the inner cavity and the outer cavity; and a second sealing interface for sealing second ends of the inner cavity and the outer cavity, wherein the second cylinder and the third cylinder are configured to orbit with respect to the first cylinder to create alternating regions of high pressure and low pressure in the first and second inner regions of the inner cavity and the first and second outer regions of the outer cavity. However, the patent claims fails to disclose the vane defining a channel to facilitate lubrication of the vane.
	As shown in Figs. 3-5 and 10-13, Rydberg teaches the vane 94; 168 defining a channel 110, 112; 198 to facilitate lubrication of the vane 94; 168. It would have been obvious to a person having ordinary skill in the rotary compressor art before the effective filing date of the claimed invention, to have utilized the vane defining a channel, as taught by Rydberg in the patent claims apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
	The results are predictable as lubricating and cooling the vane of the rotary compressor/positive displacement device.
	Claims 16-20 are rejected by virtue of their dependence on claim 15.
3.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 and 15-16 of U.S. Patent No. 11,022,118B2 in view of Rydberg et al. (Rydberg) (Patent Number 2,966,898).
	Regarding claim 15, the patent claims discloses a positive displacement device comprising: a first cylinder having a wall with an interior surface and an exterior surface; a vane slidably extending through the wall of the first cylinder, at least one of the wall of the first cylinder proximate to the vane; a second cylinder disposed within the first cylinder, the second cylinder having an exterior surface, the interior surface of the first cylinder and the exterior surface of the second cylinder defining an inner cavity therebetween, the vane moveable with respect to the second cylinder and in sealing contact between the interior surface of the first cylinder and the exterior surface of the second cylinder to divide the inner cavity into a first inner region and a second inner region; a first intake port in fluid communication with the first inner region of the inner cavity; a first exhaust port in fluid communication with the second inner region of the inner cavity; a third cylinder disposed around the first cylinder, the third cylinder having an interior surface, the exterior surface of the first cylinder and the interior surface of the third cylinder defining an outer cavity therebetween, the vane moveable with respect to the third cylinder and in sealing contact between the exterior surface of the first cylinder and the interior surface of the third cylinder to divide the outer cavity into a first outer region and a second outer region; a second intake port in fluid communication with the first outer region of the outer cavity; a second exhaust port in fluid communication with the second outer region of the outer cavity; a first sealing interface for sealing first ends of the inner cavity and the outer cavity; and a second sealing interface for sealing second ends of the inner cavity and the outer cavity, wherein the second cylinder and the third cylinder are configured to orbit with respect to the first cylinder to create alternating regions of high pressure and low pressure in the first and second inner regions of the inner cavity and the first and second outer regions of the outer cavity. However, the patent claims fails to disclose the vane defining a channel to facilitate lubrication of the vane.
	As shown in Figs. 3-5 and 10-13, Rydberg teaches the vane 94; 168 defining a channel 110, 112; 198 to facilitate lubrication of the vane 94; 168. It would have been obvious to a person having ordinary skill in the rotary compressor art before the effective filing date of the claimed invention, to have utilized the vane defining a channel, as taught by Rydberg in the patent claims apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
	The results are predictable as lubricating and cooling the vane of the rotary compressor/positive displacement device.
	Claims 16-20 are rejected by virtue of their dependence on claim 15.

Response to Arguments
4.	The applicants’ arguments filed on 01/28/2022 with respect to the rejection of claims 15-20 under 35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection of claims 15-20 has been withdrawn.
5.	The applicants’ arguments filed 01/28/2022 with respect to the rejections of claims 1-14 under 35 USC 103 rejection have been fully considered but they are not completely persuasive. 
	- The applicants assert that “There is no teaching or suggestion in Okaichi of refrigerant supplied from a first compressor stage in a sealed housing to a heat exchanger outside the sealed housing and then to an oil reservoir and finally to a second compressor stage in the sealed housing” (see Remarks section, pages 10-12). The Examiner disagrees. 
	- In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
	Shibamoto ‘378 discloses the rotary compressor having a first compressor stage and a second compressor stage contained by the sealed housing for receiving refrigerant from within the sealed housing and compressing the refrigerant. Okaichi ‘153 is applied herein merely for the teaching that it is conventional to utilize the heat exchanger 102 outside of the sealed housing for receiving refrigerant from the compressor stage 2 and exchanging heat with the refrigerant (see para. [0020] to para. [0022] and para. [0046] in the English Translation copy); the cooled refrigerant from the heat exchanger flows to the expansion mechanism 4; and an oil reservoir 6 contained by the sealed housing for receiving the refrigerant from the heat exchanger 102 and exchanging heat with the refrigerant to cool the oil in the oil reservoir and then the refrigerant from the expansion mechanism 4 flowing back to the compressor 2 (see page 7, para. [0022], lines 273-288 in the English Translation copy).
	Additionally, the examiner rejection of claims 1 and 7 based on the combination of two references (Shibamoto ‘378 and Okaichi ‘153). The heat exchanger carried out between the refrigerant and a discharge refrigerant of the compression mechanism 2, as taught by the Okaichi ‘153 reference, would have applied a known technique to a known device for reducing heat/cooling a discharge refrigerant and improved the performance and the efficiency of the rotary compressor. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Accordingly, the rejection of claims 1-14 is still maintained as set forth above.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746